USCA4 Appeal: 22-4137      Doc: 17         Filed: 10/18/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-4137


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        LEDARIUS DEMONT PRINGLE,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:20-cr-00344-NCT-1)


        Submitted: October 13, 2022                                   Decided: October 18, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Louis C. Allen, Federal Public Defender, Brittany S. Speas, Assistant Federal
        Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Winston-Salem,
        North Carolina, for Appellant. Jacob Darriel Pryor, Assistant United States Attorney,
        OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
        Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-4137       Doc: 17          Filed: 10/18/2022       Pg: 2 of 3




        PER CURIAM:

               Ledarius Demont Pringle pled guilty pursuant to a plea agreement to being a felon

        in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). The district

        court sentenced Pringle to 41 months in prison, to be followed by three years’ supervised

        release. Pringle’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738

        (1967), stating that there are no meritorious issues for appeal, but discussing the

        reasonableness of Pringle’s sentence. Pringle has not filed a pro se supplemental brief

        despite receiving notice of his right to do so. The Government has declined to file a

        response brief. We affirm.

               We review a criminal “sentence[ ]—whether inside, just outside, or significantly

        outside the [Sentencing] Guidelines range—under a deferential abuse-of-discretion

        standard.” Gall v. United States, 552 U.S. 38, 41 (2007). We “first ensure that the district

        court committed no significant procedural error, such as failing to calculate (or improperly

        calculating) the Guidelines range, . . . failing to consider the [18 U.S.C.] § 3553(a) factors,

        . . . or failing to adequately explain the chosen sentence.” Id. at 51. If there is no significant

        procedural error, we then consider the substantive reasonableness of the sentence. Id.; see

        United States v. Provance, 944 F.3d 213, 218 (4th Cir. 2019). “Any sentence that is within

        or below a properly calculated Guidelines range is presumptively reasonable.” United

        States v. White, 810 F.3d 212, 230 (4th Cir. 2016) (internal quotation marks omitted).

        Having carefully reviewed the record, we conclude that the district court properly

        calculated the advisory Guidelines range, gave the parties the opportunity to argue for an

        appropriate sentence, and sufficiently explained its reasons for Pringle’s within-Guidelines

                                                        2
USCA4 Appeal: 22-4137      Doc: 17         Filed: 10/18/2022     Pg: 3 of 3




        sentence and for denying Pringle’s motion for a downward departure or variant sentence.

        Pringle has failed to rebut the presumption of reasonableness afforded his sentence.

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious issues for appeal. We therefore affirm the criminal judgment. This

        court requires that counsel inform Pringle, in writing, of the right to petition the Supreme

        Court of the United States for further review. If Pringle requests that a petition be filed,

        but counsel believes that such a petition would be frivolous, then counsel may move in this

        court for leave to withdraw from representation. Counsel’s motion must state that a copy

        thereof was served on Pringle. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                       AFFIRMED




                                                     3